Citation Nr: 0211214	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability. 

(The issue of entitlement to service connection for low back 
disability on a de novo basis will be the subject of a later 
decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
October 1968.

This matter comes before the Board on appeal of a November 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  In May 
2001, the Board issued a decision denying the veteran's claim 
to reopen the issue of entitlement to service connection for 
low back disability.  The veteran appealed the May 2001 
decision, and in an order dated in March 2002, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999, 
hereinafter Court), granted a joint motion for remand and 
vacated the Board's May 2001 decision.  The case was 
thereafter returned to the Board.

As will be discussed in further detail below, the veteran has 
submitted new and material evidence with which to reopen his 
claim for service connection for low back disability.  The 
Board is currently undertaking additional development on the 
underlying issue of entitlement to service connection 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development actions are completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  A rating decision dated in November 1968 denied 
entitlement to service connection for low back disability; 
the veteran did not appeal this decision.

2.  Evidence received since the November 1968 rating decision 
is not duplicative or cumulative of evidence previously of 
record and is, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that during the pendency of the 
instant appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)) was enacted.  The VCAA appears 
to have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).

The Board also notes that on August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, as in this case, 
the final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.  With respect to claims to reopen based on the 
submission of new and material evidence, the revisions 
provide for a limited duty on the part of VA to assist the 
veteran in obtaining evidence in support of his claim, but 
only for those claims filed on or after August 29, 2001; the 
veteran's claim was filed in March 1999.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2001).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The veteran's claim for service connection for low back 
disability was previously denied in a November 1968 rating 
decision.  The veteran did not appeal this decision, and the 
rating decision is therefore final; the veteran does not 
contend otherwise.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2001).  As a result, service connection 
for low back disability may now be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown , 9 Vet. App. 273 
(1996).

The evidence of record at the time of the November 1968 
rating decision included service medical records showing that 
the veteran was noted at his entrance examination as having a 
history of back problems; a May 1968 letter from L.O., M.D., 
included in the service medical records, indicates that the 
veteran was involved in a motor vehicle accident in November 
1967, and that he had thereafter treated the veteran on three 
occasions; Dr. O. noted that while X-ray studies were 
negative for signs of a recent injury, the veteran had 
clinical evidence of a back sprain that had required 
treatment for two to three weeks.

The service medical records disclose that the veteran began 
complaining of back problems in September 1968, and that he 
informed his examining physicians that he had a history of 
back pain dating back seven years, and that he had been told 
years ago that he had an abnormal L5 vertebra.  The service 
medical records show that the veteran eventually underwent a 
Medical Evaluation Board (MEB) examination in October 1968.  
His examiner at that time noted that X-ray studies revealed 
spondylolysis at the L5-S1 interspace, and concluded that the 
veteran would be limited in effective participation in 
military activities; the examiner recommended that the 
veteran be released from duty and that he assume a relatively 
sedentary type activity in light of his symptomatic 
spondylolysis.  The MEB determined that the low back problem 
existed prior to service, without chronic aggravation in 
service, and recommended the veteran's discharge.

The evidence previously of record also included a November 
1968 statement by Dr. O.  Dr. O. indicated that he had 
treated the veteran three times before the veteran's entrance 
into service.  Dr. O. indicated that the veteran had X-ray 
evidence of six lumbar vertebrae with a bilateral 
sacralization of the sixth vertebra, which was considered a 
developmental anatomical variation.  The X-ray studies also 
showed a possible pars interarticularis bony defect at the 
fifth lumbar level.  Dr. O. diagnosed the veteran with back 
sprain.

Service connection for low back disability was denied in a 
November 1968 rating decision.  The rating decision concluded 
that the veteran's back disability existed prior to service, 
but was not aggravated thereby.

Pertinent evidence added to the record following the November 
1968 rating decision includes, inter alia, a June 1998 letter 
from J. S., a high school friend of the veteran, and a 
statement received in August 2002 from F. B., a relative of 
the veteran.  Mr. S. essentially states that he witnessed the 
veteran after discharge with back problems stemming from an 
injury in service.  Mr. B. essentially indicates that the 
veteran had been in robust health prior to service, but 
returned from service with a limp and back complaints. 

The Board concludes that the above evidence is clearly new 
and material since there was no evidence previously on file 
suggesting that the veteran's low back problems did not pre-
exist service.  In the Board's opinion, the June 1998 and 
August 2002 statements, since they supply evidence that is 
germane to the veteran's claim and which was not previously 
of record, bear directly and substantially upon the specific 
matter under consideration, are not cumulative or redundant, 
and are so significant that they must be considered in order 
to fairly decide the merits of the claim.  The veteran's 
claim for service connection for low back disability is 
therefore reopened. 


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for low back disability is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

